                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:19-cv-221-MOC-DCK

WILLIAM SCOTT CAMERON,              )
                                    )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )
                                    )                       ORDER
                                    )
UNIVERSITY OF NORTH                 )
CAROLINA AT CHARLOTTE, et al., )
                                    )
            Defendants.             )
____________________________________)

       THIS MATTER comes before the Court on Defendants’ two Motions to Dismiss, (Doc.

No. 32, 47).

       I.      BACKGROUND

       In Summer 2017, Plaintiff accepted an athletic scholarship to play tennis at the University

of North Carolina at Charlotte (“UNCC”). In March 2018, Head Coach Jeremy Feldman

suspended him from the team for bullying a teammate. Plaintiff denies bullying his teammate

and alleges that UNCC failed to properly investigate the matter before suspending him from the

team. Plaintiff was unsuccessful in his multiple attempts to persuade UNCC administrators to

return him to the tennis team. Plaintiff then withdrew from UNCC. Plaintiff alleges “upon

information and belief” that his scholarship funds were wrongfully withheld after he was

suspended from the team.

       On July 10, 2019, Plaintiff filed an Amended Complaint, naming the following persons

and entities as Defendants: (1) UNCC; (2) Philip L. Dubois, identified as the Chancellor of

                                                1
UNCC; (3) Michael Hill, identified as the Director of Athletics at UNCC; (4) Judy Rose,

identified as the Director of Athletics Emerita at UNCC; (5) Darin Spease, identified as the

Deputy Athletic Director at UNCC; (6) Kim Whitestone, identified as the Executive Associate

Athletic Director and Title IX Deputy Coordinator (Athletics) and Tennis Administrator at

UNCC; (7) Scott Byrd, identified as the Associate Athletic Director for Compliance and Student-

Athlete Development at UNCC; (8) Jeanne Madorin, identified as the Title IX Deputy

Coordinator (Human Resources) at UNCC; and (9) Jeremy Feldman, identified as the former

Head Coach of the tennis team at UNCC.1

       Plaintiff’s Amended Complaint purports to bring the following claims arising out of the

loss of his tennis scholarship with UNCC: (1) Count One: Denial of Due Process, in violation of

the Fourteenth Amendment, against Defendants Hill, Spease, Whitestone, Bird, Madorin, and

Feldman in their individual capacities; (2) Count Two: Denial of Due Process, in violation of the

Fourteenth Amendment, seeking prospective injunctive relief, against all Defendants; (3) Count

Three: Conspiracy to Deprive Plaintiff of Constitutional Rights, in violation of 42 U.S.C. § 1983,

against Defendants Hill, Spease, Whitestone, Bird, Madorin, and Feldman in their individual

capacities; (4) Count Four: Denial of Due Process, in violation of Article I, 19 of the North

Carolina Constitution, against all Defendants in their official and individual capacities; (5) Count



1  On July 30, 2018, Plaintiff filed his first action in this Court, naming as Defendants UNCC
and three of its employees. Those defendants moved to dismiss Plaintiff’s complaint. Plaintiff
filed an amended complaint, naming five additional UNCC employees as defendants. After the
defendants again moved to dismiss, Plaintiff voluntarily dismissed the action. Plaintiff filed this
action on March 22, 2019, in Mecklenburg County Superior Court, naming as Defendants UNCC
and several of its officials in their official capacities. Plaintiff named only one defendant,
Jeremy Feldman, in his individual capacity. At that point, Plaintiff served only Feldman and
UNCC with process. On May 8, 2019, those two Defendants removed the case to this Court and
filed a motion to dismiss. Plaintiff filed the Amended Complaint on July 10, 2019, adding
various Defendants.
                                                     2
Five: Common Law Civil Conspiracy, against Defendants Hill, Spease, Whitestone, Bird,

Madorin, and Feldman in their individual capacities; (6) Count Six: Breach of Contract against

UNCC; (7) Count Seven: Negligent Hiring and Supervision, against Defendant UNCC and

Defendants Hill, Spease, Whitestone, Bird, and Madorin in their individual and official

capacities; (8) Count Eight: Negligence, against Defendant Feldman in his individual and official

capacities; (9) Count Nine: Defamation, against Defendant Feldman in his individual capacity;

(10) Count Ten: Intentional Infliction of Emotional Distress, against Defendant Feldman in his

individual capacity; (11) Count Eleven: Claim for a Temporary Restraining Order, Preliminary

Injunction, and Permanent Injunction; (12) Count Twelve: Declaratory Judgment, against all

Defendants.

       Defendants filed the pending Motions to Dismiss on August 28, 2019, and September 30,

2019, respectively, seeking dismissal of Plaintiff’s claims under Rule 12(b)(6) of the Federal

Rules of Civil Procedure.2 Plaintiff has responded to the motions to dismiss, and Defendants

have filed a Reply.

       II.     STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(6) provides that a motion may be dismissed for

failure to state a claim upon which relief can be granted. A motion to dismiss pursuant to Rule

12(b)(6) tests the sufficiency of the complaint without resolving contests of fact or the merits of a

claim. Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992), cert. denied, 510




2  The original motion to dismiss was also based on Rules 12(b)(2), 12(b)(4), and 12(b)(5),
based on Plaintiff’s failure to serve various Defendants (Hill, Spease, Whitestone, Byrd, and
Madorin) with process. After Defendants filed their motion to dismiss, Plaintiff thereafter served
Defendants with process. Defendants then filed their second motion to dismiss, in which they
incorporated their dismissal arguments based on Rule 12(b)(6).
                                                  3
U.S. 828 (1993). Thus, the Rule 12(b)(6) inquiry is limited to determining if the allegations

constitute “a short and plain statement of the claim showing the pleader is entitled to relief”

pursuant to Federal Rule of Civil Procedure 8(a)(2). To survive a defendant’s motion to dismiss,

factual allegations in the complaint must be sufficient to “raise a right to relief above a

speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Thus, a complaint

will survive if it contains “enough facts to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

        For the purposes of a Rule 12(b)(6) analysis, a claim has facial plausibility “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). The

Court must draw all reasonable factual inferences in favor of the plaintiff. Priority Auto Grp.,

Inc. v. Ford Motor Co., 757 F.3d 137, 139 (4th Cir. 2014). In a Rule 12(b)(6) analysis, the Court

must separate facts from legal conclusions, as mere conclusions are not entitled to a presumption

of truth. Iqbal, 556 U.S. at 678. Importantly, “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. However, well-pleaded

factual allegations are entitled to a presumption of truth, and the court should determine whether

the allegations plausibly give rise to an entitlement to relief. Id. at 679.

        III.    DISCUSSION

        Given the lenient pleading standards of Iqbal and Twombly, the Court will deny the

motions to dismiss at this time and hold them under consideration pending further development

of the record and summary judgment motions. As to Defendants’ argument that Plaintiff’s

negligence claims must be brought before the North Carolina Industrial Commission, the Court

will allow the parties to conduct fact discovery on the issue of whether Defendants are public

                                                    4
officials or public employees.

       IV.      CONCLUSION

       Defendants’ motions to dismiss are denied, pending further development of the record,

and the Court will issue a ruling after discovery and the parties’ filing of summary judgment

motions.

       IT IS, THEREFORE, ORDERED that:

       1.    Defendants’ Motions to Dismiss Amended Complaint, (Doc. No. 32, 47), are

             DENIED at this time, pending further review after the parties conduct discovery.



 Signed: November 26, 2019




                                                 5
